Ogden. J.
The appellant in this case was indicted for the theft of a gelding, and on the fourteenth day of June was tried and convicted. On the fifth day of December the transcript, by an order of this court, was filed in the clerk’s office, without having been presented to one of the judges of the Supreme Court for inspection or endorsement. This, we think, in direct violation of section three, article five, of the Constitution,' which reads as follows: “ In criminal causes no appeal shall be allowed to the Supreme Court, unless seme judge thereof shall, upon inspecting a tranT script of the record, believe that some error of law has been committed by the judge before whom the cause was tried; provided, that said transcript of the record shall he presented within sixty days from the date of the trial.” We are of the opinion that this clause of the Constitution is binding upon us, and that it has been violated by the appellant in two particulars; first, more than sixty days have elapsed since the trial of this case, and second, the transcript has not been presented to one of the judges of the *604Supreme Court for inspection. For these' errors we are of the opinion,that we have no constitutional right or authority to hear this case on its merits, but that the same should be stricken from the docket, and it is ordered accordingly.
Stricken from the docket.